Citation Nr: 1645942	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  11-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a skin condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as secondary to cervical spondylosis.

4.  Entitlement to service connection for headaches, to include as secondary to cervical spondylosis.

5.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for left arm numbness, to include as secondary to cervical spondylosis.

8.  Entitlement to an increased rating for cervical spondylosis, currently rated as 20 percent prior to July 23, 2013, and 30 percent from July 23, 2013, to include whether the reduction from 30 percent to 20 percent from January 8, 2008 through July 22, 2013 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, and from July 1970 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file was subsequently transferred to the RO in Baltimore, Maryland. 

The issues of entitlement to service connection for a skin condition, headaches, bilateral peripheral neuropathy, erectile dysfunction, and left arm numbness, as well as entitlement to an increased rating for cervical spondylosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a skin condition was last denied in a September 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.

3.  The Veteran's claim of entitlement to service connection for headaches was last denied in a March 1995 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final March 1995 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final September 2004 rating decision is new and material; the criteria to reopen the claim of service connection for a skin condition have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2015).

3.  The March 1995 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received since the final March 1995 rating decision is new and material; the criteria to reopen the claim of service connection for headaches have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable disposition with respect to the only issues adjudicated herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen claims of entitlement to service connection for a skin condition and headaches which were previously denied.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, then the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, the Veteran initially filed claims of entitlement to service connection for a skin rash and frequent headaches in July 1982.  These claims were eventually denied in a March 1986 Board decision which found that a chronic headache disorder was not manifested during service, or at the time of the Veteran's final separation medical examination, and that the Veteran's current skin disorder of the hands was etiologically unrelated to the acute skin ailments reported in service.  The March 1986 Board decision is final.  38 U.S.C.A. § 4004(b) (West 1982), 38 C.F.R. § 19.104 (1985); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988).

In March 1991, the Veteran filed a petition to reopen his claims of entitlement to service connection for a skin rash and headaches, claimed as secondary to in-service Agent Orange exposure.  A March 1995 rating decision denied both claims on the bases that the conditions at issue were not associated with herbicide exposure, and that there was no other basis for service connection.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect a timely appeal.  Additionally, new and material evidence in support of either claim was not received within the appeal period.  As such, the March 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Following a subsequent petition to reopen the Veteran's claim of entitlement to service connection for a skin condition, an October 2001 rating decision denied entitlement to service connection for hyperkeratosis of both hands on the bases that there was no basis in the available evidence of record to establish service connection for hyperkeratosis of both hands, and that regulations did not include hyperkeratosis as a disability presumed as due to Agent Orange exposure.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect a timely appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the October 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2000), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In February 2004, the Veteran again petitioned to reopen his claim of entitlement to service connection for a skin condition.  However, in a September 2004 rating decision, the RO declined to reopen the claim because it found that evidence submitted from the VA Medical Center in Washington, D.C., did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect a timely appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the February 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2000), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Most recently, the Veteran filed a petition to reopen his claims of entitlement to service connection for a skin condition and headaches in March 2007.  The June 2008 rating decision on appeal again denied the claims.  The Veteran timely appealed.  

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, then the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final rating decision with respect to headaches in March 1995, and the last final rating decision with respect to a skin condition in September 2004, includes the report of an October 2010 skin examination and VA treatment records dated as recently as July 2016.  In addition, the Veteran has presented a new theory of entitlement with respect to his claim of entitlement to service connection for headaches, i.e., that they are caused or aggravated by his service-connected cervical spondylosis.  In addition, the Board acknowledges that the Veteran has been service connected for several additional disabilities, to include diabetes mellitus, since the last final rating decisions. 

All the evidence is new, in that it was not of record at the time of the previous March 1995 and September 2004 rating decisions.  Additionally, the VA treatment records and VA examination report are material as they diagnose the Veteran as having additional skin disorders, to include dermatitis of the hands, xerosis of the lower extremities, onychomycosis, facial hyperpigmentation, melanonychia, and dermatophytosis.  As this evidence goes to the previously unestablished element for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  In addition, the Veteran presented an additional theory of entitlement with respect to his claim for headaches, and the evidence could reasonably substantiate the claim through consideration of this alternative theory of entitlement.  On those bases, the Veteran's claims of entitlement to service connection for a skin disability and headaches are reopened.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a skin disorder is reopened and, to that extent, the appeal is granted.

As new and material evidence has been submitted, the claim of entitlement to service connection for headaches is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin condition, headaches, bilateral peripheral neuropathy, erectile dysfunction, and left arm numbness, as well as entitlement to an increased rating for cervical spondylosis, to include whether a rating reduction was proper.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to an increased rating for cervical spondylosis, to include whether a rating reduction was proper, the Board notes that the Veteran was last provided with a VA examination specific to this disability in August 2013, over three years ago.  In his October 2016 Appellant's Brief, the Veteran's representative suggested that the symptomatology associated with the Veteran's cervical spondylosis had worsened since the August 2013 examination, and that he was therefore entitled to a contemporaneous examination.  As there is suggestion that the Veteran's cervical spine symptomatology worsened since his August 2013 VA examination, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

With respect to the issue of entitlement to service connection for headaches, the Veteran has asserted that his headaches are either caused or aggravated by his service-connected cervical spondylosis.  The headache claim is therefore inextricably intertwined with the cervical spondylosis claim remanded herein, as evidence obtained during the cervical spine examination may have bearing on the headache claim.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

With respect to the issues of entitlement to service connection for bilateral peripheral neuropathy and erectile dysfunction, the Veteran has claimed that these disabilities were either caused or aggravated by his service-connected diabetes mellitus.  The Veteran was granted entitlement to service connection for diabetes mellitus in a December 2014 rating decision.  As such, the Board finds that the Veteran should be provided with appropriate examinations to determine the likelihood that any bilateral peripheral neuropathy and erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  The Board recognizes that the Veteran was provided with a VA peripheral neuropathy examination in December 2014.  However, although that examination report acknowledged that the Veteran had reported pain, numbness, and tingling radiating down both arms and both legs, and that a previous study confirmed a diagnosis of cervical polyradiculopathy most likely secondary to multilevel cervical degenerative joint disease with root irritation or compression at multiple levels, the report concluded that there was no diagnosis of diabetic neuropathy on the basis that the Veteran's neurological symptoms of the of the neck and back pain were attributed to degenerative disc disease with radiculopathy, which was not diabetic neuropathy.  However, the examination report did not address the etiology of the Veteran's complaints of neurological symptoms of the lower extremities, as it seemed to only address the symptoms related to cervical polyradiculopathy (i.e., neurological symptoms of the upper extremities).  Moreover, the December 2014 report indicated that no electromyogram or nerve conduction studies were performed at that time.  As such, the Board finds that an additional examination to address the nature and etiology of any neuropathy of the lower extremities is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

The Board also notes that the Veteran's claim of entitlement to service connection for a skin disorder has been associated with several diagnoses over the years, to include dermatitis of the hands, xerosis of the lower extremities, onychomycosis, facial hyperpigmentation, melanonychia, hyperkeratosis, and dermatophytosis, and that the report of an October 2010 VA skin examination indicated that, "At this time there is no evidence of any skin disease that would be representative of a dermatoses associated with diabetes."  As the Veteran has been service connected for diabetes and diagnosed with additional skin conditions since the October 2010 VA examination, the Board finds that he should be provided with an appropriate examination to determine the likelihood that any diagnosed skin disability was caused or aggravated by his service-connected diabetes mellitus.  

Finally, with respect to the issue of entitlement to service connection for left arm numbness, the Board emphasizes that the Veteran is already service connected for left upper extremity radiculopathy associated with cervical spondylosis.  According to the December 2014 rating decision which granted entitlement to left upper extremity radiculopathy, a 40 percent evaluation was assigned based on severe incomplete paralysis of the minor extremity.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.  The Veteran's continued pursuit of his claim of entitlement to service connection for left arm numbness suggests that he seeks service connection for a disability that it separate and distinct from his service-connected left upper extremity radiculopathy associated with cervical spondylosis.  As such, the Board finds that the Veteran should be provided with a VA examination to determine the likely nature and etiology any left arm disability that is separate and distinct from his service-connected left upper extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected cervical spondylosis.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the cervical spine, to include active and passive range of motion, as well as on weight bearing and nonweight bearing, as appropriate.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, then the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the cervical spine.

2.  Provide the Veteran with a VA examination to determine the probable etiology of his diagnosed neuropathy of the lower extremities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, to include electromyogram and nerve conduction studies.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy of the lower extremities was caused by or aggravated by any of the Veteran's service-connected disabilities, particularly diabetes mellitus.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA examination to determine the likely nature and etiology of any erectile dysfunction.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any erectile dysfunction was caused by or aggravated by any of the Veteran's service-connected disabilities, particularly diabetes mellitus.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  Provide the Veteran with a VA examination to determine the likely nature and etiology of his diagnosed skin conditions, to include dermatitis of the hands, xerosis of the lower extremities, onychomycosis, facial hyperpigmentation, melanonychia, hyperkeratosis, and dermatophytosis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed skin condition was caused by or aggravated by any of the Veteran's service-connected disabilities, particularly diabetes mellitus.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the likely nature and etiology of any disability of the left arm manifested by numbness which is separate and distinct from his service-connected left upper extremity radiculopathy associated with cervical spondylosis.  The claims file must be made available to and reviewed by the examiner. 

The examiner is asked to determine whether the Veteran has a disability of the left arm manifested by numbness which is separate and distinct from his service-connected left upper extremity radiculopathy associated with cervical spondylosis.  If such disability is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that a disability of the left arm manifested by numbness, which is separate and distinct from his service-connected left upper extremity radiculopathy associated with cervical spondylosis, is not directly related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the disability was caused by or aggravated by the Veteran's service-connected disabilities. 

The examiner is reminded that the Veteran is already separately service connected for left upper extremity radiculopathy associated with cervical spondylosis, and left arm numbness found on examination which is merely duplicative or overlapping of symptoms associated with left upper extremity radiculopathy associated with cervical spondylosis should be characterized as such.

6.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


